UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-2151



KHALEEQ KHAN,

                                                         Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General of the
United States,

                                                         Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-959-981)


Submitted:   May 30, 2007                 Decided:   July 23, 2007


Before TRAXLER, KING, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jesse Lloyd, NEIL A. WEINRIB & ASSOCIATES, New York, New York, for
Petitioner. Peter D. Keisler, Assistant Attorney General, Linda S.
Wernery, Assistant Director, Kelly J. Walls, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Khaleeq Khan, a native and citizen of Pakistan, petitions

for review an order of the Board of Immigration Appeals (“Board”)

dismissing his appeal from the immigration judge’s order denying

his applications for asylum and withholding of removal.               Khan does

not challenge the Board’s order denying his application for asylum.

We deny the petition for review.

            To qualify for withholding of removal under section

241(b)(3)   of   the   INA,   8   U.S.C.     §    1231(b)(3),   an   otherwise-

deportable alien must demonstrate there is a clear probability

that, if forced to return to the country of removal, he will be

subject to persecution on account of race, religion, nationality,

membership in a particular social group, or political opinion. See

INS v. Stevic, 467 U.S. 407, 425 (1984); 8 U.S.C. § 1231(b)(3)(A)

(2000).

            An applicant can establish entitlement to withholding

based on past persecution in his native country on account of a

protected   ground.    8   C.F.R.    §   1208.16(b)(1)     (2006).      For   an

applicant who has not suffered past persecution, he must show it is

more likely than not that he will be persecuted upon one of the

protected grounds.     § 1208.16(b)(2)           The factfinder may determine

the applicant can avoid future harm by relocating within the

applicant’s native country.         § 1208.16(b)(1), (2).       The applicant

has the burden of submitting corroborative evidence where such


                                     - 2 -
evidence is reasonably available.      Matter of Dass, 20 I. & N. Dec.

120, 124 (B.I.A. 1999).        If such evidence is unavailable, the

applicant must explain why.     Matter of S-M-J-, 21 I. & N. Dec. 722,

724 (B.I.A. 1997).

          A determination regarding eligibility for withholding

from removal is affirmed if supported by substantial evidence on

the record considered as a whole.      INS v. Elias-Zacarias, 502 U.S.

478, 481 (1992).     Administrative findings of fact are conclusive

unless any reasonable adjudicator would be compelled to decide to

the contrary.   8 U.S.C.A. § 1252(b)(4)(B) (West 2006).        This court

will reverse the Board “only if the evidence presented was so

compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”       Rusu v. INS, 296 F.3d 316, 325

n.14 (4th Cir. 2002) (internal quotations and citations omitted).

          We find the evidence does not compel a different result.

Khan failed to establish past persecution or a clear probability of

persecution were he to return to Pakistan.       He also failed to show

the Pakistani Government was not trying to control some of the

radical Muslim groups.         We further note substantial evidence

supports the finding that he could relocate within Pakistan.

          Accordingly,    we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                  - 3 -
        PETITION DENIED




- 4 -